Case: 22-40150      Document: 00516527213          Page: 1     Date Filed: 10/31/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                              United States Court of Appeals
                                                                       Fifth Circuit


                                   No. 22-40150                      FILED
                                                              October 31, 2022
                                 Summary Calendar
                                                                Lyle W. Cayce
                                                                     Clerk
   John T. Patrick,

                                                             Plaintiff—Appellant,

                                        versus

   Jennifer Herbst; Ray A. Guevara; Francisco Olvera, Jr.;
   Warden Evelyn Castro; Philip Sifuentes; Andrew H.
   Nino; Michelle D. Esparza,

                                                           Defendants—Appellees.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 2:19-CV-65


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          John T. Patrick, proceeding pro se and in forma pauperis, appeals the
   dismissal of his prisoner civil rights action alleging retaliation and violations
   of his rights to due process and equal protection, and seeking injunctive relief


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40150           Document: 00516527213              Page: 2   Date Filed: 10/31/2022




                                            No. 22-40150


   under 42 U.S.C. § 1983. Following a Spears1 hearing, the district court
   narrowed Patrick’s claims to only some of those for retaliation and equal
   protection violations while also maintaining Patrick’s request for injunctive
   relief. The district court later granted summary judgment for the
   Defendants-Appellees after holding that Patrick’s remaining retaliation and
   equal protection claims were barred because Defendants-Appellees were
   entitled to qualified immunity and that his request for injunctive relief was
   moot.
           “We review a grant of summary judgment de novo under the same
   standard applied by the district court.” City of Shoreacres v. Waterworth, 420
   F.3d 440, 445 (5th Cir. 2005). On appeal, Patrick fails to adequately address
   the district court’s reasons for dismissing his claims. See Yohey v. Collins, 985
   F.2d 222, 224–25 (5th Cir. 1993) (holding that pro se appellant abandoned
   arguments “by failing to argue them in the body of his brief”); Fed. R. App.
   P. 28(a)(8)(A) (“The appellant’s brief must contain . . . the argument, which
   must contain . . . appellant’s contentions and the reasons for them, with
   citations to the authorities and parts of the record on which the appellant
   relies.”). Patrick does not identify any error in the court’s application of the
   law. Instead, Patrick employs the relevant legal standards to make conclusory
   assertions that he overcame his burden on summary judgment. “Although
   we liberally construe the briefs of pro se appellants, we also require that
   arguments must be briefed to be preserved.” Price v. Digital Equip. Corp., 846
   F.2d 1026, 1028 (5th Cir. 1988) (citation omitted). Because Patrick has
   abandoned his arguments due to the inadequacy of his briefing, see Yohey, 985
   F.2d at 224–25, we AFFIRM the judgment of the district court.2


           1
               Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).
           2
           Patrick also challenges the procedure by which Defendants-Appellees filed their
   motion for summary judgment. On December 2, 2020, Defendants-Appellees filed a




                                                  2
Case: 22-40150         Document: 00516527213              Page: 3       Date Filed: 10/31/2022




   motion for summary judgment. On April 28, 2021, the district court denied the motion,
   holding that it “fail[ed] to adequately present the legal and factual issues to [the court],”
   and gave the parties until May 28, 2021 to “file a dispositive motion.” On May 28, 2021,
   Defendants-Appellees filed the motion that is now on appeal. Patrick has not identified any
   procedural deficiencies in this motion. Without any citations or explanation, Patrick also
   argues that the present motion recycles the arguments that the district court ruled were
   inadequate in the earlier motion that was dismissed. As with the rest of his appeal, Patrick
   has failed to sufficiently raise this argument.